DETAILED ACTION
This communication is responsive to the amendment filed August 24, 2020. Applicant has amended claims 1, 4, and 19. It is respectfully submitted that applicant’s amendments with respect to independent claims 1 and 19 necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Claims 1, 2, 4, 5, 19-22 are pending and presented for examination under the pre-AIA  first to invent provisions, of which claims 1 and 19 are in independent form.

Response to Arguments
Applicant’s arguments filed August 24, 2020 have been fully considered but they are moot in view of the new ground(s) of rejection. Regarding applicant’s argument with respect to the automatically display further media contents, Examiner respectfully disagrees.  The image icon is automatically displayed in addition to the scrolling text based on the text that include image information from a file such as an electronic document, email or webpage or any other source of electronic text (Paragraphs 27, 51-54).  In other words, there is no user intervention to make the icon image displayed in addition to the scrolling text since the icon image will automatically be display when the scrolling reaches the position where the icon image supposed to be displayed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “...the scrolling text...”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 19, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Easterday et al. (US PGPub. No. 2010/0125807) (hereinafter Easterday) in view of PARK-EKECS et al. (US PGPub. No. 2014/0215383; Provisional Filed: Jan. 31, 2013) (hereinafter PARK-EKECS).

In reference to independent claim 1:
Easterday teaches a terminal device (1) comprising a display, a processor, and a non-volatile memory in which an application software (1p) is stored on the terminal device, such that execution (1k) of the application software configures the terminal device (i.e. .... software is executable on essentially any processor in any hardware configuration... one preferred implementation is with a device having a physically small electronic display..... - Paragraph 29) to access a file (1q) containing text (1q’) which is readable by a user (5) on the display of the terminal device (1) (i.e. ... The electronically displayed text can originate from any form of text...  Paragraph 27); display the text sequentially in a form of scrolling text (8) on the display (1a) of the terminal device (1) (i.e. ... The text is output for display in a continuous scrolling fashion.... - Paragraph 24); and automatically display further media contents (8a, 8c), including at least one of acoustic contents or optical contents, in addition to the scrolling text (8) based on control data (1q”) in the file (1q) or a combination of the control data and the position of the scrolling text (i.e. ... the embedded image icon scrolls horizontally across the display along with the plain text being displayed... - Paragraphs 44-54),....
Easterday does not teach
....including displaying a background image which moves at a speed that differs from the scrolling text.  However, PARK-EKECS teaches “...parallax scrolling effect, background images 312, 313, move...slower than foreground images...” (Paragraph 30).  It would have been obvious to modify Easterday with the teachings of PARK-EKECS with the motivation to create an illusion of depth in a 2D environment (Paragraph 30).

In reference to claim 2:
Easterday and PARK-EKECS teach the terminal device (1) as claimed in claim 1, Easterday teaches wherein the terminal device is configured by the application to provide the user (5) with a user interface (1a") which is used by the user (5) to control a display speed (V) of the text i.e. ... scrolling speed can be in the form of absolute values such as "200" words per minute or "60" lines of text per minute, for example, or can be in the form of relative values such as "slow", "medium" or "fast" speed. Viewer specification or selection of these values can be via any known user interface... via any other known user interface mechanism such as use of device buttons (up/down, plus/minus, page up/page down, etc.), scroll wheel, mouse movement, touch tablet, trackball.... - Paragraphs 55-57).

In reference to claim 4:
Easterday and PARK-EKECS teach the terminal device (1) as claimed in claim 1, Easterday teaches wherein in addition to displaying the text (1q') which is readable by people (5) terminal device (1) is further configured with a data format that contains control data (1q") which, based on predetermined passages, cause the terminal device to refer to additional media contents, including at least one of acoustic contents, or optical contents, which contents are stored inside the data format or separately, such that the terminal device (1), when the text (1q') is displayed sequentially in the form of the scrolling text (8) displays the additional media contents (8a, 8c) in addition to the scrolling text (8) based on reaching of the control data (1q") in a time-controlled manner or based on the position of the scrolling text reached on the display device (1a) of the terminal device (1) or based on a combination of reaching the control data in the time-controlled manner and a position of the scrolling text reached on the terminal device (i.e. ..The viewer, when seeing this image icon in the scrolling text, can then select the image icon... causing the original embedded image to be displayed... the image icon 406...can also be displayed within a scrolling line displaying text... scrolling text with a predetermined scrolling speed... - Paragraphs 27, 45, 55). 

In reference to independent claim 19:
Easterday teaches a mobile digital terminal device (1) comprising a display, a processor, and a non-volatile memory in which an application software (1p) is stored, such that execution (1k) of application software configures the terminal device (i.e. .... software is executable on essentially any processor in any hardware configuration... one preferred implementation is with a device having a physically small electronic display..... - Paragraph 29) to access a file (1q) containing information which is readable by a user (5) on the display of the terminal device (1) (i.e. ... The electronically displayed text can originate from any form of text...  Paragraph 27);  display the information sequentially on the display (i.e. ... The text is output for display in a continuous scrolling fashion.... - Paragraph 24); receive an input of the user; and display a next item of information based on a result of an evaluation of the user input to the information being displayed; and automatically display further media contents (8a, 8c), including at least one of acoustic contents or optical contents, in addition to the scrolling text (8) based on control data (la") in the file (la) or a combination of the control data and a position of the scrolling text (i.e. ...The viewer, when seeing this image icon in the scrolling text, can then select the image icon...causing the original embedded image to be displayed...the embedded image icon scrolls horizontally across the display along with the plain text being displayed.... - Paragraphs 44-54),...
Easterday does not teach
....including displaying a background image which moves at a speed that differs from the scrolling text.  However, PARK-EKECS teaches “...parallax scrolling effect, background images 312, 313, move...slower than foreground images...” (Paragraph 30).  It would have been obvious to modify Easterday with the teachings of PARK-EKECS with the motivation to create an illusion of depth in a 2D environment (Paragraph 30).

In reference to claim 21:
 the mobile digital terminal device as claimed in claim 19 Easterday teaches wherein the mobile digital terminal device is configured to display, based on the control data in the file (1q), further media contents in addition to said information (i.e. .... image icon in the scrolling text..... - Paragraphs 44-54).

Claims 5 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Easterday et al. (US PGPub. No. 2010/0125807) (hereinafter Easterday) in view of PARK-EKECS et al. (US PGPub. No. 2014/0215383; Provisional Filed: Jan. 31, 2013) (hereinafter PARK-EKECS) and in further view of Hoellwarth (US PGPub. No. 2010/0079356).

In reference to claim 5:
Easterday and PARK-EKECS teach the terminal device (1), as claimed in claim 4, Easterday does not teach wherein, the terminal device is a mobile device and is connected to a holding apparatus (2) adapted to be arranged on a head of a user (5).  However, Hoellwarth teaches “...a head-mounted device that is worn on a user's head. The head-mounted device may include a frame that is configured to physically receive and carry a portable electronic device...” (Paragraph 7).  It would have been obvious to modify Easterday with the teaching of Hoellwarth with the motivation for enhancing, increasing and/or eliminating redundant functions between the head-mounted device and the portable electronic device (Abstract).

In reference to claim 22:
The digital terminal device (1) as claimed in claim 19, further comprising a holding apparatus (2) adapted to be arranged on head of a user (5), the holding apparatus being connected to the mobile digital terminal device.
.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Easterday et al. (US PGPub. No. 2010/0125807) (hereinafter Easterday) in view of PARK-EKECS et al. (US PGPub. No. 2014/0215383; Provisional Filed: Jan. 31, 2013) (hereinafter PARK-EKECS) and in further view of Katsuranis (US PGPub. No. 2005/0021336).

In reference to claim 20:
Easterday and PARK-EKECS teach the mobile digital terminal device as claimed in claim 19, Easterday does not teach further comprising a microphone, and wherein the terminal device is configured by the application software to receive the user input as an audio input and to display the next item of information based on the evaluation of the audio input.  However, Katsuranis teaches “...use speech commands to open, view, retrieve, and control....microphone... dictates a voice command...” (Abstract; Paragraphs 13, 59, 61; Note that Easterday already teaches next item of information such as embedded images represented by the image icons within the scrolling text in paragraphs 44-54).  It would have been obvious to modify Easterday with the teachings of Katsuranis with the motivation to enable user to issue command faster.

Examiner’s note:  Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318.  The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Shen Shiau/
Primary Examiner, Art Unit 2174